Citation Nr: 1307546	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for chronic left ankle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant had active service from July 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before a Veterans Law Judge at a Travel Board hearing conducted at the RO in August 2006.  A transcript is of record.

This case was previously before the Board in October 2006, July 2008, April 2011, and November 2012 and was remanded for additional development.  

In a December 2012 decision, the RO assigned a 10 percent rating to the chronic left ankle strain from November 14, 2003.  


FINDING OF FACT

On February 15, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis of the right ankle and entitlement to an initial rating in excess of 10 percent for chronic left ankle strain.  




CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claims for entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis of the right ankle and entitlement to an initial rating in excess of 10 percent for chronic left ankle strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 15, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis of the right ankle and entitlement to an initial rating in excess of 10 percent for chronic left ankle strain.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  



ORDER

The appeal is dismissed. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


